_____________

                                      No. 95-3368EM
                                      _____________

Robert Goerger,       *
                                    *
                      Appellant,    *
                                    *
      v.                            *
                                    *   Appeal from the United States
St. Charles County, MO; Edward      *   District Court for the Eastern
J. Uebinger, former Sheriff,        *   District of Missouri.
St. Charles County Sheriff's        *
Department; R. Neupert; Evelyn      *   [UNPUBLISHED]
M. Cruz; Karen A. Mattson; City     *
of St. Charles, MO; Mark            *
Ehrhard; Michele A. Cork,           *
                                    *
                 Appellees.         *
                              _____________

                               Submitted:     April 5, 1996

                                 Filed: April 22, 1996
                                     _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Robert Goerger appeals the district court's grant of summary judgment
in favor of appellees in Goerger's 42 U.S.C. § 1983 action.                    Goerger
contends   he   was       arrested   and   prosecuted   without   probable   cause   for
inflicting damage on his former wife's car and leaving the scene of an
accident, various appellees conspired to deprive him of his civil rights
incidental to his arrest and prosecution, and municipal and supervisory
appellees failed to supervise the arresting officers.                   Goerger also
asserted state law claims.


     Following our de novo review of the record, we conclude the district
court correctly resolved each of Goerger's claims, and an
opinion by this court would have no precedential value.     We agree with the
district court's conclusion that the police acted with probable cause, and
appellees did not conspire or otherwise violate Goerger's civil rights.
The arresting officers were entitled to rely on the information supplied
by the victim of the crime, supported by another witness, absent some
indication the information was not reasonably trustworthy or reliable.    See
Clay v. Conlee, 815 F.2d 1164, 1168 (8th Cir. 1987) (concerning standard
of probable cause to arrest); White v. Walsh, 649 F.2d 560, 561-62 (8th
Cir. 1981) (concerning requirements of conspiracy claim).    Summary judgment
was properly entered on the supervisory-liability claims because the
allegations were conclusory and predicated on Goerger's unlawful-arrest
theory.   See Moody v. St. Charles Co., 23 F.3d 1410, 1412 (8th Cir. 1994).
Finally, the district court correctly declined to exercise jurisdiction
over Goerger's pendent state law claims.


     We thus affirm the judgment of the district court.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-